PER CURIAM.
The appellant, defendant in the trial court, seeks review of an adverse jury verdict and judgment of conviction thereon, finding the appellant guilty of breaking and entering a dwelling and of grand larceny.
The principal point relied on for reversal is that the trial court erred in failing to grant the motion to suppress certain evidence. The reasonableness of the search incident to a lawful arrest is a question for determination by a trial court. See: Haile v. Gardner, 82 Fla. 355, 91 So. 376; Longo v. State, 157 Fla. 668, 26 So.2d 818; Starks v. State, Fla.App.1959, 108 So.2d 788. Examining the record on appeal in the instant case in light of this principle, it is apparent that the search was reasonable under the circumstances. See: James v. State, Fla.1955, 80 So.2d 699; Gaskins v. State, Fla.1956, 89 So.2d 867.
Therefore, the judgment and conviction here under review is hereby affirmed.
Affirmed.